Citation Nr: 0030335	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  99-17 550	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether a request for entitlement to waiver of recovery of an 
overpayment of improved death pension benefits, in the 
calculated amount of $472, was timely filed.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active military service from May 1946 to May 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA), Debt Management Center, 
in Fort Snelling, Minnesota.  Subsequently, the case was 
transferred to the VA Regional Office (RO) in Waco, Texas.

Review of the record discloses that a portion of the assessed 
overpayment in question has been recouped.  Nevertheless, in 
accordance with Franklin v. Brown, 5 Vet. App. 190 (1993), 
the Board will consider whether waiver of the overpayment in 
the calculated amount of $472 is in order.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  On March 20, 1997, VA notified the appellant an 
overpayment had been created and informed her of her right to 
request a waiver.

3.  On April 19, 1997, VA received correspondence which may 
be construed as a timely request for waiver of overpayment.



CONCLUSION OF LAW

A request for waiver of recovery of an overpayment of VA 
death pension benefits, in the amount of $472, was timely 
filed.  38 U.S.C.A. § 5302 (West 1991 & Supp. 2000); 
38 C.F.R. § 1.963 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In April 1996, the RO notified the appellant, the veteran's 
surviving spouse, that her claim for entitlement to VA death 
pension benefits had been approved.  

In March 1997, the RO notified the appellant of a proposal to 
reduce her payments because of information indicating she 
began receiving Social Security benefits in January 1997.  On 
March 20, 1997, VA notified the appellant an overpayment had 
been created and informed her of her right to request a 
waiver.

On April 19, 1997, VA received a copy of a VA Form 20-5655, 
Financial Status Report, noting monthly Social Security 
benefit payments of $474 and total average monthly expenses 
of $650.  The appellant indicated she had no discretionary 
income from which to repay her debt and reported she had no 
assets.  A June 1997 annotation to the form shows VA found no 
action was necessary.

On April 19, 1999, VA received a copy of a VA Form 20-5655, 
Financial Status Report, in which the appellant specifically 
requested entitlement to waiver of the assessed overpayment 
of VA death pension benefits in the amount of $419.

Analysis

Initially, the Board notes VA has a duty to assist the 
appellant in the development of her claim.  See "The 
Veterans Claims Assistance Act of 2000," (to be codified at 
38 U.S.C.A. § 5107).  The Board finds that all relevant facts 
have been properly developed and that no further assistance 
is required in order to satisfy the duty to assist.

VA law provides that requests for waiver of an indebtedness 
shall only be considered if made within 180 days following 
the date of a notice of indebtedness, but that the 180 day 
period may be extended if the individual requesting waiver 
demonstrates that, as a result of an error by either VA or 
the postal authorities, or due to other circumstances beyond 
the debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing.  38 U.S.C.A. § 5302 (West 
1991 & Supp. 2000); 38 C.F.R. § 1.963 (2000).

Based upon the evidence of record, the Board finds the April 
19, 1997, VA Form 20-5655, Financial Status Report, may be 
construed as a timely request for waiver of overpayment.  The 
Board notes that any communication or action that 
demonstrates an intent to apply for an identified benefit may 
be considered an informal claim.  See 38 C.F.R. § 3.155(a) 
(2000).  Although the appellant did not specifically state 
she wanted a waiver of recovery of the overpayment, the Board 
finds the fact the form was submitted approximately one month 
after she was notified of the overpayment and the fact that 
she noted she had no discretionary income from which to repay 
her debt indicated her intent to apply for waiver.  
Therefore, the Board must conclude that a timely request for 
waiver has been submitted.



ORDER

A request for entitlement to waiver of recovery of an 
overpayment of VA death pension benefits, in the calculated 
amount of $472, was timely filed.  To this extent, the appeal 
is granted.

REMAND

As the issue of entitlement to waiver of recovery of an 
overpayment of VA death pension benefits, in the calculated 
amount of $472, has not been addressed by the Committee, the 
Board finds the matter must be remanded for additional 
development.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the matter is REMANDED to the RO for the following:

After the completion of any additional 
development deemed necessary, the 
Committee should then consider the 
appellant's request for waiver, in light 
of the available record, with full 
consideration given to all elements of 
the principles of equity and good 
conscience set forth by 38 C.F.R. 
§ 1.965(a) (2000).  A formal, written, 
record of the Committee's decision, 
including an analysis of the various 
elements to be considered, should be 
prepared and placed in the claims folder.  
The appellant and her representative 
should be notified of the right to appeal 
any adverse determination.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the appellant's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals

